Exhibit Final Transcript Conference Call Transcript SUP – Q3 2007 Superior Industries Earnings Conference Call Event Date/Time: November. 2. 2007 / 1:00PM ET CORPORATE PARTICIPANTS Bud Fanelli Superior Industries - VP, Corporate Controller Mike O'Rourke Superior Industries - SVP Sales and Admin Steve Borick Superior Industries - Chairman, CEO, President, COO CONFERENCE CALL PARTICIPANTS Chris Ceraso Credit Suisse - Analyst Brett Hoselton Keybanc Capital Markets - Analys Rob Hinchliffe UBS - Analyst Adam Comora EnTrust Capital - Analyst Jake Crandlemire Ramsey Asset Management - Analyst Jeff Linroth Capital Royal - Analyst Tom Fogarty Silver Stone Capital - Analyst PRESENTATION Operator Good day and welcome to the Superior Industries third quarter earnings teleconference. For opening remarks, I would like to introduce Mr. Bud Fanelli, Vice President and Corporate Controller. Please go ahead, sir. Bud Fanelli - Superior Industries - VP, Corporate Controller Thank you. Any comments made in this webcast are subject to the Safe Harbor for forward-looking statements as defined by the Private Securities Litigation Reform Act of 1995. Actual results could differ materially because of issues and uncertainties that need to be considered in evaluating our financial outlook. We assume no obligation to update publicly any forward-looking statements. Issues and uncertainties that are of particular significance at this time relate to global competitive pricing, customer schedule volatility, potential declines in the production of cars and light trucks and the successful completion of our strategic and operating plan. Please refer to the company's 2006 annual report on Form 10-K for a complete write up on forward-looking statements and risk factors. This morning we reported our third quarter 2007 operating results which included the full impact of our annual summer shut downs of approximately two weeks and a pre-tax charge of $2.2 million for the potential settlement of a labor-related lawsuit. Accordingly, results from continuing operations before income taxes and equity earnings was a loss of $1.1 million versus a loss of $12.4 million during the same period a year ago. The third quarter of 2006 included start up costs totaling $3.4 million related to pre-production activities for our third wheel plant in Mexico and a pre-tax charge of $4.4 million for the impairment of long-lived assets at our Johnson City, Tennessee, wheel plant which ceased operations in the first quarter of 2007. Equity earnings from our joint ventures were $1.2 million in 2007 compared to $1.1 million a year ago. Including the required income taxes for the respective periods, we reported net losses from continuing operations of $0.6 million, or $0.02 per diluted share, in '07 and $8.8 million, or $0.33 per diluted share, a year ago. The 2006 period also included income from discontinued suspension components business of $1.1 million, or $.04 per diluted share, resulting in a net loss in 2006 of $7.7 million, or $0.29 per diluted share. As indicated in our earnings release this morning, the income tax provision on the loss from continuing operations in the third quarter of 2007 was based on the estimated annual effective tax rate for the year which equated to $556,000 plus an additional provision totaling $175,000 for discrete tax reserve adjustments related primarily to changes in FIN 48 liabilities and required valuation reserves. The increase in the annualized effective rate to 84% from 42% estimated at the end of the second quarter is due principally to the addition of evaluation allowance for foreign tax credits and to changes in our geographic pre-tax income mix for the full year. The momentum of the strong first half market share gains carried into the third quarter of 2007. Superior's unit shipments increased approximately 21% in the third quarter while North American vehicle production of passenger cars and light trucks increased approximately 4%. Year-to-date, our 2007 shipments are higher than '06 by 13% compared to a decrease in North American production of 2% during the same period. In Q3, Superior continued to enjoy strong market share increases in GM's light trucks and crossover vehicles with Chrysler's passenger cars and SUV's and in our international groups light trucks, passenger cars, and crossover vehicles. Incremental program highlights include the GM Acadia and CTS, Mercury Milan, Ford Fusion, Jeep Liberty, Nissan Altima and Sentra, BMW X5, Toyota Avalon and Sienna and Subaru's Legacy and Outback. Again this quarter, non-GM Ford shipments were approximately one-third our total shipments. As previously mentioned, when we began our customer diversification efforts, GM and Ford made up 90% of our total shipments. The many new wheel programs mentioned previously and the continued ramp of production at our new facility in Chihuahua, Mexico, have increased productivity in many of our plants, thereby contributing to our gross profit margin increase to 2.3% of net sales in the current quarter compared to a negative 2.1% a year ago. We also continue to make progress in resolving certain production issues at several of our mid-west plants that were previously mentioned. The gross profit margins are net of shut down costs incurred during the third quarter of both years and continued wheel program development and launch costs. Excluding these costs from the third quarter of '07, the adjusted gross profit percentage is in line with our reported gross profit percentage in the second quarter of 2007, which was 5.3%. In addition to the shut down expenses, gross profit in the third quarter a year ago included the start up pre-production cost totaling $3.4 million at our third plant in Mexico. We continue to operate in an industry going through intense structural change. The effect of these changes is evident with competitors struggling, not just in the United States but in other regions as well. We believe Superior's financial position and strong manufacturing, quality, and technical capabilities will continue to provide a clear, competitive advantage. As we discussed last quarter, our focus continues to be on these core competencies and enhancing our leadership position with our customers. This includes the continued ramp up of the new plant in Mexico, launching a greater mix of larger diameter wheels as well as specialty type processes and finishes. The globally competitive landscape has and will continue to present potential opportunities for our consideration. As we have said in the past, we will seriously evaluate only those opportunities that demonstrate accretive earnings capability. We believe that our conservative approach to potential opportunities continues to be an asset during this period of intense structural change in our industry. As has been the case in several quarters in the past, we are not providing specific Q4 '07 or 2008 guidance at this time. I will now review some of the financial highlights for the quarter. Net sales of $227,557,000 versus $174,288,000 a year ago and on a year-to-date basis, $727,649,000 compared to $577,693,000. Income or, excuse me, loss from continuing operations in the quarter '07 $644,000 versus $8,796,000, $0.33 per share a year ago, including the discontinued operations gain of a year ago, the net loss in '06 was $7.7 million, or $0.29 per share. On a year-to-date basis, net earnings of $4,245,000, or $0.16 per share, and in '06, a loss of $4,494,000 or $0.17. Unit shipments were up 20.9% in the quarter and 12.8% year-to-date.
